Order entered September 24, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00892-CV

      DAVIS D. GILLIS, DAVE RICHARDSON, AND BARRY CLAUSS, Appellants

                                                V.

             PROVOST & UMPHREY LAW FIRM, LLP, JOE KENDALL,
           KENDALL LAW GROUP, LLP, AND BRIAN P. KENNEY, Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-15198

                                            ORDER
       We GRANT appellants’ September 12, 2013 motion for partial dismissal. Appellants

have informed the Court that they no longer wish to pursue this appeal as to appellees, Brian P.

Kenney and the Kendall Law Group, LLP.            Accordingly, we DISMISS this appeal as to

appellees, Brian P. Kenney and the Kendall Law Group, LLP.           Subject to any agreement

between the parties, we ORDER that appellees, Brian P. Kenney and the Kendall Law Group,

LLP, recover their costs of this appeal from appellants.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE